 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDFay's Drug Company, Inc. and United Food andCommercial Workers, District Union LocalOne, AFL-CIO, Petitioner. Cases 3-RC-7762and 3-RC-7763March 25, 1981DECISION AND CERTIFICATION OFRESULTS OF ELECTIONThe National Labor Relations Board has consid-ered objections to an election held October 30,1980,1 and the Regional Director's report recom-mending disposition of same. The Board has re-viewed the record in light of the exceptions andbrief, and hereby adopts the Regional Director'sfindings and recommendations only to the extentconsistent herewith.The Petitioner's objections were filed by West-ern Union telegram transmitted from New YorkCity at 3:43 p.m., Eastern Standard Time, on No-vember 6, the last day permitted for the filing ofobjections under Section 102.69 of the Board'sRules and Regulations, Series 8, as amended. Theobjections were not received in the Regional Officefor Region 3 until 9:04 a.m., Eastern StandardTime, on November 7.2 Citing Bechtel Incorporat-ed,3the Regional Director observed that the Peti-tioner had apparently "made a good faith effort tofile the objections in timely fashion" and, therefore,treated them as having been timely filed. The Em-ployer filed exceptions, arguing, inter alia, that theobjections were untimely and that the Regional Di-rector erred in considering them.4We find merit in the Employer's exception. Al-though we stated in Bechtel that "[w]e maintain adistinction ...between enforcement of our filingdeadlines that is strict and enforcement that is dra-conian,"5we did not thereby abandon all timelinessrequirements for the filing of objections to an elec-tion. Rather, we reaffirmed in the context of tele-graphic filing the guidelines we had previously es-tablished for permitting departure from timelinessrequirements when objections are filed by mail:[I]n order to support a variance or deviationfrom the clear requirements of the Board'sRules, there must be some showing that therehas been an honest attempt to substantiallyThe election was conducted pursuant to a Decision and Direction ofSecond Election issued by the Board on September 26, 1980. The tallywas 33 for and 47 against the Petitioner; there were 2 challenged ballots,an insufficient number to affect the results.All dates are in 1980 unless otherwise indicated.2 The Regional Office is open from 8:30 a.m. until 5 p.m.3 218 NLRB 827 (1975).4 The Employer has requested oral argument inter lia, on the issue oftimeliness. The request is hereby denied as the record, the exceptions,and the brief adequately presented the issue and the positions of the par-ties.s Bechtel Incorporated. supra at 827.255 NLRB No. 42comply with the requirements of the Rules, or,alternatively, a valid and compelling reasonwhy compliance was not possible within thetime required by the Rules.6In Bechtel several factors supported variancefrom the timeliness requirements. The petitionerwas obliged to investigate preelection conduct at15 locations; a 2-hour time difference existed be-tween Alaska, where the elections were held, andSeattle, Washington, where objections were to befiled, and the petitioner therefore had fewer than 5full days in which to lodge objections with theBoard; and the telegram was sent almost 3-1/2hours before closing time at the Regional Office.Moreover, before sending the telegram, the peti-tioner's attorney informed the Board agent and theemployer's attorneys by telephone of the nature ofthe objections; and, when the petitioner's attorneylearned that the Regional Office was likely to closebefore the telegram could be delivered, he called aSeattle reporting service and dictated the objec-tions for delivery to the Regional Office. Underthose circumstances, the Board relieved the peti-tioner of the consequences of its untimely filing,noting particularly that, in the interim, the Boardhad opened a resident office in Alaska in order toalleviate the inadequacy and inconvenience causedby serving the Alaska area solely from Seattle.In the case before us, the Petitioner has ad-vanced no valid and compelling reason for its late-ness in filing objections,7nor can we on the recordbefore us interpret its sending a telegram less than1-1/2 hours before the Regional Office closed as anhonest attempt at substantial compliance with ourfiling requirements.8Accordingly, as objections have not been timelyfiled in accordance with Section 102.69 of theBoard's Rules and Regulations, Series 8, as amend-ed, and, as the tally of ballots shows that the Peti-tioner has not received a majority of the valid bal-lots cast, we shall certify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for United Food andCommercial Workers, District Union Local One,AFL-CIO, and that said labor organization is not6 Id. at 828, quoting Alfred .Nickles Bakery. Inc., 209 NLRB 1058, 1059(1974).' The Petitioner has, in fact, advanced no justification whatsoever.As we noted in Sig Wold Storage Transfer, Inc.. 205 NLRB 378(1973), under almost identical circumstances, the Petitioner could not rea-sonably have expected the telegram to be delivered on time. See HughesTool Company d/b/a KLAS-TV, 17 NLRB 1160 (1972). FAY'S DRUG COMPANY273the exclusive representative of all the employees inthe unit herein involved, within the meaning ofSection 9(a) of the National Labor Relations Act,as amended.I273